Citation Nr: 1218650	
Decision Date: 05/25/12    Archive Date: 06/07/12

DOCKET NO.  08-29 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an evaluation in excess of zero percent for the erectile dysfunction (ED) disability.

2.  Entitlement to service connection for a pulmonary/respiratory disorder, to include asthma and chronic obstructive pulmonary disease (COPD), also claimed as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant served on active duty in the United States Air Force from April 1974 to December 1984.  This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Phoenix, Arizona.

The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability which may reasonably be encompassed by the claimant's description of the claim, the reported symptoms, and any other pertinent information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).  That holding was expanded to encompass other conditions in Brokowski v. Shinseki, 23 Vet. App. 79, 85 (2009) (claimant's identification of the benefit sought does not require technical precision).  

The appellant's application for benefits listed his claim as one for asthma.  The medical evidence of record includes a diagnosis of chronic obstructive pulmonary disease (COPD) and the appellant has presented allegations that his current disorder is related to exposure to asbestos in service.  The Board has therefore recharacterized this issue on appeal as listed on the first page, above.

In March 2012, a Board hearing was held at the RO before the undersigned, who is the Veterans Law Judge rendering the final determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7107.  A transcript of that hearing has been associated with the claims file.

The issue of entitlement to service connection for a pulmonary/respiratory disorder, to include asthma and COPD, is addressed in the REMAND portion of the decision below and that matter is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The appellant has been awarded special monthly compensation (SMC) based on loss of use of a creative organ, effective in October 2006.

2.  Throughout this claim and appeal, the appellant's erectile dysfunction (ED) disability has been manifested by impotency without visible deformity of the penis.


CONCLUSION OF LAW

The criteria for a compensable rating for the erectile dysfunction disability have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 4.115b, Diagnostic Code 7599-7522 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duty to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The notice should also address the rating criteria or effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, 38 U.S.C.A. § 5103(a) requires, at a minimum, that the Secretary (1) notify the claimant that to substantiate a claim, the claimant must provide, or ask the Secretary to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment; (2) provide examples of the types of medical and lay evidence that may be obtained or requested; (3) and further notify the claimant that "should an increase in disability be found, a disability rating will be determined by applying relevant [Diagnostic Codes]," and that the range of disability applied may be between 0% and 100% "based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration, and their impact upon employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

VA provided notice in a letter dated in December 2008.  The claim was subsequently readjudicated, most recently in a February 2012 supplemental statement of the case.  Mayfield, 444 F.3d at 1333.

The record reflects that the appellant was provided a meaningful opportunity to participate effectively in the processing of his claim.  He was provided notice how to appeal the August 2009 rating decision that denied a compensable evaluation for his ED disability, and he did so.  He was provided a statement of the case that advised him of the applicable law and criteria required for a higher rating.  Moreover, the record shows that the appellant was represented by a Veteran's Service Organization and its counsel throughout the adjudication of the claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the record as a whole, the Board finds that a reasonable person would have understood from the information that VA provided to the appellant what was necessary to substantiate his claim, and as such, that he had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication was not affected.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Here, the appellant's private and VA medical treatment records have been associated with the claims file.  

The appellant was afforded a VA medical examination in January 2009.  A medical opinion is adequate when it is based upon consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  This examination was conducted by a medical professional, and the associated report reflects review of the appellant's prior medical history.  The examination included a report of the appellant's complaints and demonstrated objective evaluations.  The examiner was able to assess and record the clinical status of the appellant's genitalia.  Physical examination was accomplished.  

The Board finds that the examination report was sufficiently detailed with recorded history, impact on employment and daily life, and clinical findings.  In addition, it is not shown that the examination was in any way incorrectly conducted or that the VA examiner failed to address the clinical significance of the appellant's complaints.  Further, the VA examination report addressed the applicable rating criteria.  As a result, the Board finds that additional development by way of another examination would be redundant and unnecessary.  See 38 C.F.R. § 3.326; 38 C.F.R. § 3.327; Green v. Derwinski, 1 Vet. App. 121 (1991).  Therefore, the Board concludes that the appellant was afforded an adequate examination.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

All relevant facts with respect to the increased rating claim addressed in the decision below have been properly developed.  Under the circumstances of this case, a remand would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.
II.  The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The law provides that disability evaluations are determined by the application of a schedule of ratings that is based upon an average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether they were raised by the appellant or not, as well as the entire history of his disability in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In the evaluation of service-connected disabilities, the entire recorded history, including medical and industrial history, is considered so that a report of a rating examination, and the evidence as a whole, may yield a current rating which accurately reflects all elements of disability, including the effects on ordinary activity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  In this case the evidence reviewed includes VA medical treatment records; private medical treatment records; the reports of the VA medical examinations conducted in April 2008, and January 2009; the appellant's March 2012 Board hearing testimony; and various written statements submitted by the appellant and his representative.

While a veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

It is well established that, although laypersons are not considered capable of opining on matters requiring medical knowledge, they are permitted to provide personal observations.  See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, supa.  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence); Davidson v. Shinseki, 581 F.3d 1313 (2009).  In this case, for example, the appellant is competent to describe his sexual activities.

The appellant's ED is currently evaluated as noncompensably disabling pursuant to 38 C.F.R. § 4.115b, Diagnostic Code 7599-7522.  The appellant maintains that he is entitled to a compensable rating for his service-connected ED.  During his March 2012 Travel Board hearing, the appellant testified that he had been prescribed medication and testosterone shots for his ED disability.

Erectile dysfunction is not listed in the Rating Schedule; however, when an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. §§ 4.20, 4.27.  As such, the appellant's service-connected disability of erectile dysfunction has been rated under Diagnostic Code 7522, which provides for a 20 percent rating for deformity of the penis with loss of erectile power.  

Additionally, such Diagnostic Code provides that entitlement to special monthly compensation under 38 C.F.R. § 3.350 should be considered.  In this case, entitlement to special monthly compensation (SMC) based on loss of use of a creative organ is already in effect; that benefit was granted in a rating decision that was issued in May 2007, effective from October 2006.

The appellant underwent a VA medical examination in April 2008.  The examiner noted that the appellant had been evaluated in the sexual dysfunction clinic and that he had been prescribed vardenafil; the appellant reported partial success with the use of that medication.  On physical examination, the appellant had normal male genitalia and no penile deformities were noted.

The appellant was afforded another VA medical examination in January 2009; the examiner reviewed the claims file.  The appellant reported that he worked for the Post Office and that he had been experiencing ED since 2004.  The examiner indicated that the appellant was partially impotent when taking vardenafil.  The medication was described as being partially effective.  On physical examination, the appellant's penis, testes, epididymis and spermatic cord were normal.  

The appellant has been granted service connection for ED, and he receives SMC for loss of use of a creative organ.  As noted above, disability evaluations are based on industrial impairment.  Under the schedular criteria, erectile dysfunction alone is not considered to be productive of industrial impairment to a compensable degree.  There are no objective clinical findings in the evidence of record -VA or private- documenting the existence of any penile deformity.  In fact, the appellant has never even alleged that he has penile deformity.  Consequently, the Board must conclude that the disability is properly rated as zero percent disabling under the schedular criteria.  As such, the appellant is not entitled to a compensable rating under Diagnostic Code 7522.

The Board has considered whether a staged rating under Hart v. Mansfield, 21 Vet. App. 505 (2007), is appropriate for the service-connected ED disability.  The Board finds that the appellant's symptomatology for his ED disability has been stable throughout the appeal period.  As such, a staged rating for that disability is not proper.

In addition, the Board finds no evidence that the appellant's service-connected ED disability has presented such an unusual or exceptional disability picture at any time as to require an extraschedular consideration pursuant to the provisions of 38 C.F.R. § 3.321(b).  The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.

The Board has considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b).  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  As set forth above, the rating schedule provides for a zero percent rating for erectile dysfunction without penile deformity.  Therefore, the manifestation of the disability demonstrated, erectile dysfunction, is specifically contemplated by the schedular criteria, and those criteria are not inadequate.  

There are higher ratings for the appellant's ED disability, but the required manifestations have not been shown in this case (penile deformity).  The Board further finds no evidence of an exceptional disability picture in this case.  The appellant has been working fulltime, he has not required any hospitalization for his ED and he has not sought frequent treatment (other than medication) for it.  The appellant has not offered any objective evidence of any symptoms due to the claimed ED that would render impractical the application of the regular schedular standards.  Consequently, the Board concludes that a remand for consideration of the assignment of extraschedular ratings is not warranted in this case.  See Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996) (When evaluating an increased rating claim, it is well established that the Board may affirm an RO's conclusion that a claim does not meet the criteria for submission for an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or may reach such a conclusion on its own.)

The Board acknowledges that the appellant, in advancing this appeal, believes that the ED disability has been more severe than the assigned disability rating reflects.  There are no clinical findings congruent with the next higher evaluation for the ED disability.  The Board has carefully considered the appellant's contentions and testimony.  In this case, however, the competent medical evidence offering detailed descriptions of the specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent clinical findings for the ED disability on appeal.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the appellant's ED disability.  The preponderance of the most probative evidence does not support assignment of any higher rating.

A total disability rating based on individual unemployability (TDIU) claim is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The Federal Circuit has held that TDIU is not raised in an increased rating claim unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  In this case, the appellant has reported that he is working fulltime and he has not submitted evidence of unemployability due to the ED disability.  Hence further consideration of TDIU is not warranted. 

In reaching its conclusions as to the appellant's ED increased rating claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  Because the preponderance of the evidence is against the ED increased rating claim, the benefit-of-the-doubt doctrine is inapplicable.  See Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


ORDER

A compensable evaluation for the ED disability is denied.


REMAND

A determination has been made that additional development is necessary with respect to the remaining issue on appeal.  Accordingly, further appellate consideration will be deferred and this case remanded to the AMC/RO for action as described below.

The appellant contends that he currently suffers from a lung disorder that he attributes to his exposure to asbestos during his service in WWII-era barracks in England.  Review of his service medical records reveals that he was treated for upper respiratory infections in 1974 and 1975.  He was diagnosed with bronchitis in 1976, and in 1982.  Review of his post-service private medical treatment records indicates that he has been diagnosed with chronic obstructive pulmonary disease since at least February 2008.

Additional evidence is needed to clarify the diagnosis of any current lung pathology and the likely etiology and onset date of such pathology.  Therefore, the Board will remand the case for a VA examination by a pulmonologist, with review of the claims file, clarification of diagnoses, and an opinion regarding the likely etiology and onset date of any current lung pathology, however diagnosed.  

Review of the evidence of record indicates that no records relating to the appellant's pulmonary status dated after 2008 are of record.  No VA treatment records of any kind dated after February 2007 are of record.  The appellant has been in receipt of treatment and testing from VA and private healthcare providers.  VA is, therefore, on notice of records that may be probative to the claim.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Thus, in order to fulfill the duty to assist, all of the appellant's outstanding VA and private inpatient and outpatient records should be obtained and associated with the claims file.

Accordingly, to ensure that VA has met its duty to assist in developing the facts pertinent to the claim on appeal and to afford full procedural due process, the case is REMANDED for the following:

1.  Assure that all notification and development action required by 38 U.S.C. A. §§ 5102, 5103, and 5103A, the implementing regulations found at 38 C.F.R. § 3.159 and any other applicable legal precedent has been completed. 

2.  Contact the appellant to obtain the names and addresses of all VA, private, or other government health care providers and treatment centers where he received any healthcare services relating to respiratory or pulmonary complaints from the year 1984 until the present.  After securing the necessary release(s), obtain those records that have not been previously secured.  In particular, obtain all treatment records dated between 2006 and the present, to include the complete records from all pulmonary consultations, testing and imaging, as well as all VA treatment records dated from February 2007 onward.

3.  To the extent there is an attempt to obtain any of these records that is unsuccessful, the claims file should contain documentation of the attempts made.  The appellant and his representative must also be informed of the negative results and given the opportunity to secure the records.

4.  After completing any additional notification and/or development action deemed warranted by the record, schedule an examination by a pulmonologist (due to the complexities of the medical questions in the case) in order to evaluate the etiology of the appellant's current respiratory and/or pulmonary condition(s), if any.  The pulmonologist is requested to review the claims file, examine the appellant, and provide a written opinion as to the etiology and onset of the appellant's pulmonary and/or respiratory pathology.  (The pulmonologist is requested to provide an opinion based on record review alone if the appellant fails to report for the examination).  All appropriate testing should be accomplished.

The opinion should include a discussion of the effect and significance, if any, of the appellant's in-service and post-service lung findings.  The pulmonary specialist should opine as to the etiology of any currently manifested pulmonary or respiratory pathology.  This should include an opinion regarding whether appellant's claimed pulmonary pathology is causally or etiologically related to military service, including exposure to asbestos or some other cause or causes, such as the use of tobacco.  The examiner should state whether there is any evidence that any current pulmonary/respiratory pathology is related to any signs or symptoms the appellant experienced during service.

The pulmonologist should respond to the following specific questions and provide a full statement of the basis for the conclusions reached:

a.  Is there an appropriate diagnosis for the pulmonary pathology claimed by the appellant?  Please indicate the symptomatology and onset date associated with any diagnosed pulmonary or respiratory disorder.  The clinical significance of all in-service and post-service imaging, pulmonary function tests and other relevant testing should be discussed.  Please explain what is meant any significant clinical findings vis-à-vis the appellant's claimed asbestosis or any other currently diagnosed pathology.

b.  Is any of the appellant's currently diagnosed pulmonary or respiratory pathology, if any, causally or etiologically related to his military service from April 1974 to December 1984 or to some other cause or causes?  (It is not necessary that the exact causes--other than apparent relationship to some incident of service be delineated.)

c.  Is any of the appellant's currently diagnosed pulmonary or respiratory pathology, if any, related to symptoms or signs he may have had in service (April 1974 to December 1984)?

d.  Is any of the appellant's currently diagnosed pulmonary or respiratory pathology, if any, related to symptoms and signs that may have occurred within one year of his service separation in December 1984?

e.  Is it at least as likely as not that the etiology of the appellant's current pulmonary or respiratory pathology, if any, is attributable to any disease or incident suffered during his active service, any disease or incident suffered prior to service, any disease or incident suffered after service, or to a combination of such causes or to some other cause or causes?  Please discuss the appellant's in-service exposure to asbestos, his smoking history, if any, and the results of all PFTs and other pertinent testing of record.

If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the physician should clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the physician concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the physician should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the etiology of the Veteran's claimed pulmonary/respiratory pathology.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

5.  The AMC/RO should thereafter review the claims file to ensure that all development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  Specific attention is directed to the VA pulmonologist's report.  If a report does not include fully detailed descriptions of all pathology or adequate responses to the specific opinions requested, the report must be returned to the providing physician for corrective action.

6.  After completing any additional notification and/or development action deemed warranted by the record, the AMC/RO should again review the record, including any newly acquired evidence, and re-adjudicate the issue on appeal.  The readjudication should reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories.

7.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the service connection issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the Veteran's responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


